PER CURIAM.
Appellant, S.F., a child, was found guilty of petit theft and intimidating a witness and placed on probation. The public defender’s officer filed a brief and motion to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree there are no arguable issues on appeal and affirm; however, one issue must be addressed on remand. See Bell v. State, 798 So.2d 796 (Fla. 4th DCA 2001).
The disposition order related to the petit theft charge incorrectly describes the offense as a first-degree misdemeanor. The order should reflect the offense as a second-degree misdemeanor. It appears this is merely a scrivener’s error that requires correction, but not reversal. See id.
POLEN, KLEIN and STEVENSON, JJ., concur.